PER CURIAM.
This is an appeal from a summary final judgment in which the trial court found that the question presented by appellant here was adjudicated in a previous action and final judgment of the same court be*157tween appellant and appellee, the City of Ormond Beach, Florida. The question involved an interpretation of a city ordinance of appellee city as to the water rate charged appellant for water service under said ordinance.
We have considered the oral arguments of counsel and have read the judgment appealed from, the briefs of the parties, and the record. We agree with the trial judge that the question presented by appellant has been determined by said previous judgment and is now res judicata. The basis for the ruling of the trial court is fully set forth in the summary final judgment and it would serve no useful purpose to further recite it here.
Affirmed.
BOYER, Acting C. J., concurring specially.
McCORD, J., and DREW, E. HARRIS, (Retired) Associate Judge, concur.